Exhibit 21 STEPAN COMPANY SUBSIDIARIES OF REGISTRANT Subsidiary Organized under the Laws of: Stepan Europe S.A.S. France Stepan Canada Inc. Canada Stepan Mexico, S.A. de C.V. Mexico Stepan Deutschland GmbH Germany Stepan Colombia S.A.S. Colombia Stepan Quimica Ltda. Brazil Tebras Tensoativos Do Brasil Ltda. Brazil PBC Industria Quimica Ltda. Brazil Stepan UK Limited United Kingdom Nanjing Stepan Jinling Chemical Limited Liability Company People’s Republic of China Stepan Chemical (Nanjing) Co., Ltd. People’s Republic of China Stepan Chemical (Nanjing) R&D Co., Ltd. People’s Republic of China Stepan Chemical (Shanghai) Co., Ltd. People’s Republic of China Stepan International Trading (Shanghai) Co., Ltd. People’s Republic of China Stepan Philippines, Inc. Philippines Stepan Philippines Quaternaries, Inc. Philippines Stepan Polska Sp. z o.o. Poland Stepan Asia Pte. Ltd. Singapore Stepan Holdings, LLC Delaware, U.S.A. Stepan Specialty Products, LLC Delaware, U.S.A. Stepan Specialty Products B.V. Netherlands Stepan (India) Private Limited India
